IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-77,178-03


NATHANIEL JAMON WHITAKER, Relator

v.

POLK COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 20,663 AND 20,665 IN THE 411TH JUDICIAL DISTRICT COURT
FROM POLK COUNTY


 Per curiam.

O R D E R

 

	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends he has asked the Polk County District Clerk on several
occasions for copies of documents filed in his cases. He is not requesting free copies because he
indicates he will pay for them. The clerk, according to Relator, has not responded to his requests.
Relator also complains he has not received copies of the affidavits filed by trial counsel in
connection with Relator's pending habeas cases even though the trial court ordered he be sent the
copies. He indicates he has asked for these as well.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Polk County, is ordered to file a response, a copy of which shall be provided to Relator. In its
response, Respondent shall state whether it has received a request from Relator for copies of
documents filed in his trial cases, and if so, whether Relator stated he would pay for the requested
copies and what actions were taken by Respondent in response to Relator's requests. Respondent
shall also indicate whether it has forwarded to Relator copies of trial counsel's affidavits filed in
Relator's pending habeas cases. This application for leave to file a writ of mandamus shall be held
in abeyance until Respondent has submitted an appropriate response. Such response shall be
submitted within 30 days of the date of this order.


Filed: March 28, 2012
Do not publish